Title: John Ross to the Commissioners, 18 August 1778
From: Ross, John
To: First Joint Commission at Paris,Adams, John


     
      Honble. Gentlemen
      Nantes 18th Aug: 1778
     
     I did myself the honour to Address You, on the 16th and 23d. Ultimo —Not on business of my own but that which Regards the United States, and consistent with the common Rule of Regularity, claimed an Answer long since.
     Mr. Delavile holder of Mr. Ceronio’s bills applyed to me again by letter, on last Saturday, and the bills being drawn, on public Account, shall be glad to know what Answer am to give the Gentleman.
     The United States Stand (in Accounts here) indebted for a large ballance to the house of Willing Morris: and Co.—which I have represented to you and applyed for to enable me to do something towards their private concerns—but no Answer to this, neither.
     The Officers of the Crown in this place, having lately, as I understand, made Sale of all the Furniture, wireing Apparel, and other effects taken out of the house of the late Mr. Thomas Morris, it is incumbent on me, in Name of Robert Morris Esqr. to Notifye Same to Mr. Lee Commercial Agent, through the Honble. Commissioners, under whose Sanctions he represents to have Acted, that he may not plead ignorance of those consequence’s, which his conduct, even with the Authority he was possessed of, has incurred to the Credit, property, and reputation of Men, injured, and insulted by the Exercise of his Power’s.
     It gives me pain, I shoud be compeled, to make this a Subject of correspondence so long. Nevertheless, Indifferent and trifleing as the business and Credit of Willing: Morris and Co. may appear to your Honors or to the Man of business acting as Commercial Agent, and however much the Powers am possesed of, have been despised and rejected by the Honble. Gentlemen; who gave Sanction to Mr. Lee’s assumed exercise of a dareing unpresidented Power, I hold myself justifiable to communicate what occurrs, to the prejudice of my absent friends in this business, untill some other Person are invested with such power’s as merit the Attention of the Representatives of America. I have the honour to be with all due respect Honble. Gentlemen Your very obedient Serv.
     
      Jno. Ross Esq.
     
    